Citation Nr: 1758854	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease.

3. Entitlement to service connection for a cervical spine disability, to include degenerative joint disease.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law

ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1987 to April 1992. He also served in the United States Army National Guard of Kentucky from April 1981 to May 1984, with a verified period of active duty for training (ACDUTRA) from May 1982 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and November 2012 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2015, the Board denied reopening the claim for service connection for a left shoulder disability and remanded the claims for service connection for a lumbar spine disability, a cervical spine disability, and sleep apnea for additional development. 

The Veteran appealed the July 2015 decision regarding the denial of reopening the claim for service connection for a left shoulder disability to the United States Court of Appeals for Veterans Claims (Court). In a December 2016 Memorandum Decision, the Court vacated the Board's July 2015 decision and remanded the issue for action consistent with the Court's decision.

All the claims are now back before the Board.

The Veteran has filed a motion to advance his appeal on the docket (AOD) due to homelessness, and the Board acknowledges that the evidence of record indicates that the Veteran resides at a homeless shelter and has expressed that he is financially burdened. Appeals are generally considered in docket number order, but may be advanced on the docket for sufficient cause, which may include advanced age, serious illness, severe financial hardship, or administrative error resulting in a significant delay. 38 U.S.C. § 7107(a) (2012); 38 C.F.R. § 20.900(c) (2017). The Board finds that sufficient cause has been shown due to severe financial hardship, and the motion to advance the case on the docket is granted. See 38 U.S.C. § 7107(a)(2) (West 2014), 38 C.F.R. § 20.900(c) (2017).

The reopened issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2009 decision, the Board denied service connection for a left shoulder disability.  

2. New evidence associated with the claims file since the March 2009 Board decision, when considered by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disability.

3. The Veteran does not have a lumbar spine disability that had its onset in service or is otherwise related to service, and arthritis was not manifested within one year following service discharge.

4. The Veteran does not have a cervical spine disability that had its onset in service or is otherwise related to service, and arthritis was not manifested within one year following service discharge.

5. The Veteran's sleep apnea did not have its onset in service and is not otherwise related to service.



CONCLUSIONS OF LAW

1. The March 2009 Board decision is final. The criteria for reopening the Veteran's claim of entitlement to service connection for a left shoulder disability are met. 38 U.S.C. §§ 7104(b), 5108 (2012) 38 C.F.R. §§ 3.104, 3.156(a), 20.1100 (2017).

2. A lumbar spine disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. A cervical spine disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. Sleep apnea was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence - Shoulder 

In general, decisions of the Board that are not appealed in the prescribed time period are final. 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 20.1100. Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118.

The Veteran's claim for service connection was denied in a March 2009 Board decision. At that time, the evidence of record showed a current left shoulder disability, but the Board found that there was a lack of evidence of an (1) in-service disease or injury or (2) a nexus to service.

In a July 2015 decision, the Board denied reopening the claim for service connection for a left shoulder disability. It determined that the statements the Veteran had submitted regarding an in-service injury to his left shoulder were duplicative of evidence that existed at the time of the March 2009 Board decision. Thus, it concluded that the claim for service connection for a left shoulder disability should not be reopened. 

The Veteran appealed the decision to the Court, which issued a December 2016 Memorandum Decision. The Court noted that all of the Veteran's reports of an in-service left shoulder injury prior to March 2009 pertained to being struck with a helicopter blade, whereas all of his reports since March 2009 had pertained to a "fall" from a helicopter, which the Court found may be a different in-service injury and that the Board failed to address the differences in the story that the Veteran had provided at the time of the 2009 Board decision and the time of the 2015 Board decision. The Court vacated the Board's July 2015 decision and remanded it for further consideration. The case is now back before the Board for further appellate consideration.

Since the March 2009 Board decision, the Veteran has submitted copies of his STRs, buddy statements, and medical records.

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in March 2009. The Veteran submitted a statement in May 2012 wherein he reported that he injured his shoulder in service, when he fell from a helicopter. Additionally, the Veteran has submitted a medical opinion, wherein a private physician attributes a current left shoulder disability to service the alleged fall from the helicopter.

After reviewing the record, the Board finds that the evidence received since the March 2009 Board decision is new and material within the meaning of 38 C.F.R. § 3.156(a). At the time of the March 2009 Board decision, the Veteran's claim for service connection for a left shoulder disability was denied because there was no competent evidence that the current left shoulder disability was related to service. The Board noted that the first indication of a left shoulder disability was not until 11 years after separation from service. The Board also noted that the Veteran denied having a painful shoulder in service. The Board held that in view of the lengthy period without treatment, there was no evidence of continuity of symptomatology and that weighed against the claim. The Board also noted that there was no competent evidence that the current disability was related to service. Accordingly, the Board's reasons for denial related to the lack of continuity of symptomatology and the lack of competent evidence that the shoulder disability had its onset in service or was related to service.

In the Memorandum Decision, the Court reminded the Board that it is obligated to consider the Veteran's statements that his shoulder disability was caused by a service helicopter fall in determining whether to reopen the case. Assuming the credibility of the Veteran's statements that his shoulder disability was caused by the helicopter fall in service, the Board finds that the statements represent new and material evidence and the case should be reopened.

The Board finds that the statements discussed above are not cumulative and redundant of the evidence of record at the time of the prior final denial of the claim. Additionally, the positive medical opinion addresses a nexus to service, and the Board must accept the credibility of this medical opinion in determining whether it is new and material evidence. 

For these reasons, the Board finds that the additional evidence received since the final March 2009 Board decision is new and material within the meaning of 38 C.F.R. § 3.156(a). Accordingly, the claim of service connection for a shoulder disability is reopened.

II. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. As to the duty to assist, the Veteran states that the January 2016 medical examinations are inadequate. He states that the opinions are inadequate because the examiner ignored the Veteran's lay assertions regarding his low back and neck pain following his in-service injuries and the ongoing nature of his symptoms thereafter and that medical opinions relied upon the lack of treatment records to opine against a nexus to service. The Board finds that there is no inadequacy. As laid out in detail below, the Board finds that the Veteran's allegations of more than one injury to his back during service and a severe injury to his neck during service and continuing symptoms of both back pain and neck pain both during and after service discharge lack credibility. Thus, the VA examiner's decision to not use the Veteran's allegations of more serious injuries than those documented in the service treatment records and allegations of ongoing symptoms while still in service and in the years soon after service discharge in forming her medical opinions was correct. Below, the Board provides a detailed discussion as to why it finds the Veteran's statements regarding these disabilities and what happened in service and in the years following service discharge lack credibility.

The Board has found some concerns within the VA medical opinions on its own, which concerns the Board finds are not prejudicial and are addressed below when discussing the specific medical examination. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in July 2015, the Board remanded the claims for service connection for a lumbar spine disorder, cervical spine disorder, and sleep apnea to the AOJ for additional development. The Veteran received VA examinations for these disabilities. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In June 2017, the Veteran submitted a medical opinion and waived initial consideration of that evidence by the Agency of Original Jurisdiction. Thus, the Board may consider this evidence in the first instance.

III. Credibility

Prior to addressing the issues on appeal, the Board will make a credibility determination, as it affects its decision as to all the issues decided on the merits. 

The Board finds that the Veteran's allegations of a fall from a helicopter and sustaining an injury to his cervical spine, his left shoulder, and his lumbar spine are not credible. The Veteran's representative states that Veteran has been consistent since sustaining the injuries, but as detailed below, the Board finds that the contemporaneous records do not support that assertion. 

The Board accepts as fact that the Veteran sustained an injury to his mid-back in June 1987, as it is documented in the service treatment records. There is more than one service treatment record documenting this injury. At that time, the Veteran reported pain radiating to his neck with lifting. He denied numbness and tingling. The pain was described as sharp. He denied paralysis. Examination was negative for list, tenderness in the greater trochanter area, tenderness in the sciatic notch, and tenderness in the ischial tuberosity, but positive for left paravertebral muscle spasm at approximately T-12 to L-1. Straight leg raising was negative without pain. Motor strength was 5/5. Toe/heel walk was intact, as was squatting. Sensory examination was intact, bilaterally. Pulses were 2+ throughout, and deep tendon reflexes were 2+, grossly. The assessment was mechanical back pain. The Veteran was given Motrin and Tylenol, told to use local moist heat four times a day, placed on limited duty for four days, and told to come back if symptoms increased.

Based on a review of the service treatment and personnel records, there is no other mid or low back injury that the Veteran sustained during service. The Veteran was seen approximately 17 times after the June 1987 incident and did not complain again of mid or low back pain. These treatment records include the following: a skin rash in his groin in September 1987; shaving problems in March 1988 and again in April 1988; a hit on the head from a blade, wherein he complained of headaches and neck stiffness (but specifically denied neck pain) in April 1988; left ear pain in August 1989; shaving problems in August 1989; rash on his nose in August 1989; tonsillitis in March 1991 (two times); chest pain in July 1991 (the Veteran specifically denied neck pain); left hand swelling in July 1991; nasal congestion in December 1991; strep in January 1992; allergic rhinitis in March 1992; concern about coming into contact with someone with primary syphilis in April 1992; and drug use in April 1992 (two times). None of these visits related to complaints of mid or low back pain. In addition, during two, contemporaneous physical examinations in 1990 and 1992, there was no documentation of mid or low back pain or complaints of such pain.

In January 1990, more than two years after his mid-back injury, clinical evaluation of the Veteran's spine and other musculoskeletal system was documented as normal in the Report of Medical Examination. Additionally, clinical evaluation of the "Head, face, neck, and scalp" was also normal. Under the "Notes and Significant or Interval History" section in the examination report, the examiner wrote that the history was "Neg[ative.]" The April 1992 Report of Medical Examination shows that clinical evaluation of the Veteran's "Head, face, neck, and scalp" and spine and other musculoskeletal system were clinically normal. The Board finds that had the Veteran been continuing to experience mid or low back pain, he would have likely sought medical treatment, given the above-cited visits (approximately 17) for numerous other medical complaints covering a period of more than four years. In other words, this matter is not one where the Veteran does not avail himself to seeking medical treatment when he has medical complaints. 

Similarly, a review of the medical forms that the Veteran completed during this five-year period of active duty service does not reflect complaints of mid or low back pain following the June 1987 injury. For instance, in Dental Health Questionnaires completed by the Veteran in August 1989, March 1991, and April 1992, all of which post-date the June 1987 injury, the Veteran checked "no" to the questions of whether he had arthritis or painful joints. He checked "yes" to hay fever in two of them, checked "yes" to being told not to give blood, and checked "don't know" to having had venereal disease in another one, which means the Veteran read through the symptoms and checked yes to those he had experienced. 

The Veteran's answers documented in these questionnaires are consistent with the Report of Medical History that he completed at service discharge in April 1992. There, he described himself as being in "good health." He checked "no" to a medical history of (1) swollen or painful joints; (2) broken bones; (3) arthritis, rheumatism, or bursitis; (4) bone, joint, or other deformity; (5) painful or "trick" shoulder; and (6) recurrent back pain. The Veteran checked "yes" to a history of (1) "ear, nose, or throat trouble" and underlined throat; (2) hay fever; and (3) cramps in his legs, and checked "Don't know" to "VD-Syphilis, gonorrhea, etc." The fact that the Veteran checked yes to three symptoms and "don't know" to one symptom reflects that he read through the symptoms and responded accordingly and honestly. He also checked "no" to both (1) ever being a patient in any type of hospital and to (2) having any illness or injury other than those already noted. The examiner addressed the three, positive symptom reports, noting that the Veteran had strep one time and no problems since, had seasonal rhinitis, and that the cramps in his legs occurred occasionally while playing sports. The examiner then wrote, "No other significant past medical history." The Board has no reason to question the Veteran's accuracy or veracity in his contemporaneous completion of this form, especially where the Veteran certified that the information supplied is "true and complete to the best of [his] knowledge." 

This April 1992 Report of Medical History is consistent with what is documented in the service treatment records. While the Veteran was seen multiple times in service, there is no documentation of the Veteran being airlifted, as he alleges during the current appeal, for treatment. It is reasonable to conclude that had the Veteran sustained the injuries that he claims he sustained at the time of this fall from a helicopter, wherein he alleges he injured his lumbar spine, left shoulder, cervical spine, and hips, it would have been documented in the service treatment records, or the Veteran would have documented such in the Report of Medical History that he completed at service discharge in April 1992. The injuries he describes to his left shoulder, neck, back, and hips are inconsistent with the contemporaneous service treatment records. The Board has no reason to question the accuracy of what the service treatment records document and what the Veteran certified at the time of his discharge because these documents were created contemporaneously with the Veteran's active duty service. Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

The Veteran's claims that he should not be penalized for failing to report symptoms he was experiencing during service also stand in contrast to documentation in the Veteran's service treatment records of embarrassing acts by his own admission. For example, in April 1992, the Veteran referred himself for cocaine use. Also, the Veteran acknowledged a possible history of venereal disease in the April 1992 Dental Health Questionnaires and a possible history of venereal disease in the April 1992 Report of Medical History. These acts of using drugs and being exposed to venereal disease tend to be instances that people do not want documented in his or her medical records. Accordingly, this is why the Board accords such high probative value to the facts documented in the service treatment records, given the Veteran's actions in seeking treatment and acknowledging medical issues as he experienced them. 

Although the Veteran now contends that it was normal for him to not mention his low back symptoms during service in order to avoid a negative reputation, the record shows that the Veteran regularly complained of numerous medical issues throughout his period of active duty. This contention is not persuasive.

The Board is aware that in a May 2012 statement, the Veteran claimed that after referring himself for drug use, he was promised treatment before he was released and was counseled into signing the documents. He also stated he was not in his right mind. The Board still finds that the service treatment records are the most probative evidence when addressing what happened during service. The Veteran checked "yes" to several symptoms in the April 1992 Report of Medical History. Additionally, what he reported in the April 1992 Report of Medical History is consistent with what he reported in the April 1992 Dental Health Questionnaire, which is dated prior to his referral for cocaine use. Thus, his allegation implying that he was not allowed to report his actual medical history at service discharge is not persuasive.

The April 15, 1988, injury, wherein the Veteran was hit on the head by a blade, is described in the service treatment records. The examiner wrote that while the Veteran was working on a helicopter, one of the blades slipped 10 to 12 inches, striking him on the top of his head about a half hour prior. The examiner wrote that the Veteran now complained of bi-frontal headaches. The examiner wrote that the Veteran denied nausea, vomiting, dizziness, neck pain (but noted that the Veteran's neck felt stiff, diffusely), and weakness (it looks like the examiner wrote dizziness twice in listing the symptoms the Veteran was not experiencing). The examiner noted that the Veteran was not in acute distress ("NAD"). The Veteran was noted to be mildly tender across the vertex and negative for swelling or lumps. Examination of the Veteran's neck revealed it was supple, nontender to palpation, and had full range of motion. The impression was "scalp contusion." The three recommendations the examiner wrote were: (1) "Head Bump instruction," (2) told the Veteran to take aspirin for headaches and use Ben Gay for the neck; and (3) to return as needed if symptoms increased.

This is the injury the Veteran sustained in service, and the Board finds that his subsequent allegation of falling from a helicopter and hitting his left shoulder, low back, hips, etc. to be not credible. The later allegation of a much more severe injury, which the Veteran claims required that he be airlifted, is inconsistent with the April 1988 treatment record, which provided a detailed description of what happened at that time, to include what the examiner recommended, and inconsistent with the many service treatment records thereafter. In contrast to this contemporaneous record, the Veteran's story as to this incident has evolved. For example, in February 2004, he alleged that a blade hit him in the head and caused severe neck pain.  In June 2004, he alleged that he injured his neck and his left shoulder during this incident. Subsequently, he has added injuring his low back and hips at the time of this injury. 

Further supporting this finding that the Veteran's statements as to the fall from the helicopter are not credible is a statement the Veteran made on October 30, 2003, which was prior to his submitting a claim for service connection for his left shoulder. The examiner wrote, "P[atien]t complains of left shoulder pain that started years ago while in the military - denies any injury or trauma [-] just due to repetitive movement." (Emphasis added.) The Veteran contends that he injured his left shoulder in this fall from the helicopter that occurred during service, where he claims he was airlifted and treated for several weeks, but in October 2003, he specifically denied any in-service injury or trauma to his left shoulder, which is inconsistent with his current allegations of having sustained multiple injuries from a fall from helicopter and further supports the Board's finding that the Veteran's statements made during the current appeal lack credibility. The Veteran was also not complaining of neck pain or low back at this time in October 2003, but claims that he has had chronic neck and back pain since the in-service injuries. 

The Veteran was hospitalized in November 2003 at a private facility. When addressing the Veteran's medical history, the examiner wrote in quotation marks, "Bad Shoulder." This is consistent with what the Veteran reported to VA in October 2003 that his shoulder was hurting. Notably, complaints involving the cervical spine and lumbar spine were also not made at the time of the hospitalization, which is consistent with the October 2003 VA treatment record, when he complained only of shoulder pain. 

The Veteran's original claims for service connection were received in February 2004. There, he wrote that he injured his back while working for a First Lieutenant while lifting a bag. He wrote that he reported this to "medical" and "in my separation physical." As to his left shoulder, he wrote that he slipped and fell down a ladder and his arm was caught in the railing. He wrote that this was documented in his service treatment records. Finally, as to his neck, he wrote while working on a helicopter, one of the blades hit him in the head and caused severe neck pain. He noted he was attaching the "service medical data" to support his claims. 

Attached to the Veteran's application for VA compensation benefits were the June 1987 treatment records pertaining to his back injury, the April 1988 record pertaining to being hit by the blade, the separation Report of Medical Examination, the separation Report of Medical History, and other service treatment records, most of which have been described above. The shoulder injury and the "severe" neck pain stories are not documented in the service treatment records. The Veteran did not report the incident in his February 2004 application that he now describes as falling off of a helicopter and injuring his neck, back, left shoulder, and hips and having to be airlifted. 

As documented above, the Veteran sought treatment for multiple ailments he experienced during his five-year period of service, which did not include injuries from a fall from a helicopter that required him to be airlifted to another ship. This is further evidence why the Board does not believe the Veteran's story as to the fall from the helicopter and being airlifted for treatment. Additionally, the Veteran had denied an injury or trauma to his left shoulder when seen at VA in October 2003, but now reports an in-service injury (although the injury he described in his February 2004 application of his arm getting stuck in a ladder is not the same as the injury he now claims of falling from a helicopter). 

The Veteran's multiple, inconsistent statements throughout the record have damaged his overall credibility in connection with his claims for service connection decided herein.  The Board is willing to accept only the facts that are documented in the service treatment records as to what happened in service, to include his denial of recurrent back pain at service discharge, the denial of neck pain when seen for chest pain in March 1991, and choosing not to check yes to multiple symptoms listed in the April 1992 Report of Medical History and not documenting being airlifted and hospitalized for multiple injuries when specifically asked in the document.  The Board is also unwilling to accept his allegations of chronic symptoms in the years soon after service discharge.

III. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Veteran has been diagnosed with degenerative joint disease (i.e., arthritis), which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

IV. Lumbar Spine (Low Back) Disability

In a Statement in Support of Claim from July 2004, the Veteran states that after his in service injury, he always had back problems. The Veteran stated that he had constant pain in a Statement in Support of Claim from May 2007.

In Medical Treatment Records from June 2006, x-ray reports showed the Veteran had a normal lumbar spine examination.

In a statement received August 6, 2012, the Veteran stated that he had a limitation of motion of his back.

Buddy statements from October 2012 indicate witnesses confirm that Veteran currently has difficulty moving.

On January 25, 2016 the Veteran received a VA examination for his back. At the examination, the Veteran reported the injury from moving the concrete bags that had occurred in 1987. The Veteran also reported to the examiner that he received an additional injury to his back, when a helicopter blade fell off the helicopter, knocked him off of the helicopter, and he landed on his back. The Veteran that he was told he had a bruised back and was given light duty. The Veteran stated that his current problems started when he got older and that he had gained a lot of weight over the next 12 to 14 years. The Veteran complained of pain in his low back.

The examiner noted a previous x-ray from December 9, 2013 which showed no acute symptoms of abnormalities of the lumbar spine. The Veteran reported that getting up into and jumping off trucks over the years caused back pain. He also stated that performing assembly line work while building truck frames, involved picking up pieces, pushing, turning, twisting, bending, and repetitive movement that also caused back pain. Finally, the examiner noted that although the Veteran could not flex more than 30 degrees during the examination, he was observed to bend over to 45 degrees to put on his pants. The examiner noted that the Veteran was able to gain employment as a truck driver with mild amounts of lifting, and that no records show any treatment for a back condition. 

Regarding the statement that the Veteran also injured his back during the helicopter incident, the examiner wrote that the Veteran's statements could not be corroborated with his medical records. Specifically, the examiner stated that the Veteran claimed that he also hurt his back working on the helicopter blade, when in fact, the records show he had a bump on his scalp from the blade and there is no medical documentation of a fall or a back problem with that incident. The examiner stated that the Veteran's lumbar x-rays are consistent with degenerative arthritis. The examiner stated that although the Veteran claims his current back condition had its onset in service, there is no evidence of record that he developed a chronic back disability while in service, or that there was continuity of symptoms afterwards. The examiner opined that it is much more likely the etiology of his low back disability is a combination of his documented morbid obesity, years of truck driving, and aging with wear and tear over time.

The Veteran, through his representative, has submitted an April 2017 medical opinion, which is based upon a review of the record and a phone interview with the Veteran. The physician stated that he reviewed the Veteran's entire file. The examination was in the form of questions during a phone interview with the Veteran. The private doctor opined that the Veteran's low back disability was caused by service. The doctor also opined that the Veteran's symptomology was corroborated by buddy statements and by the Veteran's lay statements.

In deciding this appeal, the Board must weigh the evidence and in so doing, may accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated. Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a lumbar spine disability, to include degenerative joint disease. The reasons follow.

There is evidence of current disability, as the Veteran has been diagnosed with degenerative joint disease of the lumbar spine. Thus, that element of service connection is met. Additionally, the service treatment records show that the Veteran sustained an injury to his mid-to-lower back in June 1987 and was diagnosed with mechanical back pain. Thus, there is evidence of an in-service injury. Where the preponderance of the evidence is against the Veteran's claim is the nexus between the post-service degenerative joint disease of the lumbar spine and the in-service injury.

For example, the Board finds as fact that the June 1987 injury is the only injury the Veteran sustained to his mid-back area in service, which appears to have been transitory, as he did not complain of back pain again, and clinical evaluations of the Veteran's spine in January 1990 and April 1992 were normal. The credibility analysis discussed above is incorporated herein. Additionally, the Veteran denied recurrent back pain in the Report of Medical History that he completed at service discharge. He responded yes to three symptoms, which means that he took the time to read through the symptoms and check yes to those that applied to his medical history. When seen by VA in October 2003, he discussed having experienced shoulder pain since service, but made no mention of back pain. When hospitalized in November 2003, which is more than 10 years following service discharge, the Veteran reported a past medical history of left shoulder pain. The Board finds as fact that had the Veteran been experiencing chronic back pain symptoms since the 1987 injury, he would have reported such fact at the time he completed his April 1992 Report of Medical History, at the time he was seen by VA in October 2003, and the time he was hospitalized in November 2003. X-rays taken of the lumbar spine in 2006 were normal, which means that degenerative joint disease did not manifest within one year of service discharge, since it was not demonstrated 14 years after service discharge. Thus, service connection based on a chronic disease is not warranted.

There are two medical opinions of record that address the etiology of the Veteran's lumbar spine disability-a January 2016 VA opinion from a VA physician and an April 2017 opinion from a private physician. The private physician relies on the Veteran's statements as to sustaining more than one low back injury in service and claiming continuous back symptoms since the these injuries in service, which statements of chronic back pain since the 1987 injury the Board finds not credible. Additionally, the Veteran's allegation of a subsequent back injury when falling from the helicopter is also not credible, for all the reasons discussed above. The private examiner found that this injury happened. Thus, the April 2017 medical opinion has no probative value, as it is based on an inaccurate factual history. 

The Board finds that the January 2016 medical opinion is highly probative, as the examiner reviewed the Veteran's service treatment records and the post service records and concluded that the 1987 injury (which is the only injury the Board finds that occurred to the Veteran's back) was acute and transitory, as the 1990 and 1992 Reports of Medical Examination were negative for back problems. She concluded that the evidence did not support that the Veteran developed a chronic back disability while in service or that there was continuity of symptoms following service discharge and that the more likely etiology is a combination of the Veteran's documented history of morbid obesity, years of truck driving, and aging with wear and tear over time. This opinion is based on the history of a one-time injury in service with normal spine examinations in 1990 and 1992 and x-rays of the lumbar spine in 2006 being normal-facts the Board finds are credible and substantiated by the contemporaneous service treatment records, which determination is described above in detail. Thus, the Board finds that this opinion is highly probative.

The Board is aware that there are weaknesses in this January 2016 medical opinion, but it does not find that such weaknesses make the medical opinion inadequate. First, the examiner stated that she had not reviewed the Veteran's VBMS file and, instead, reviewed the service treatment records and the VA treatment records. The Board does not find that this lessens the probative value of this medical opinion, as the examiner's opinion is based on the history that the Board finds is accurate and credible. The examiner acknowledged the Veteran's allegation of a subsequent in-service injury but noted that there was no documentation to support that injury. The Board has determined that the subsequent injury to the low back did not happen. Additionally, the examiner wrote that the Veteran first complained of back pain in 2006, which is not accurate. Based on the Board's review of the evidence, the Veteran's first documented post-service low back complaint was in 2004-a two-year difference. The Board does not find that the two-year difference diminishes the probative value of the opinion. The examiner was accurate in pointing out that 2006 x-rays of the Veteran's lumbar spine were normal. Finally, when stating that the Veteran's first complaints of back pain occurred in 2006, the examiner inaccurately concluded that it was 19 years after service discharge (it was 14 years after service discharge). While her addition was wrong, the five-year difference (19 years versus 14 years) does not lessen the probative value, as the difference in years is not a matter one to two years following service discharge. Here, the period of time is still 14 years after service discharge, which time period does not lend credence to a finding of a service-related disability. 

The Board does not doubt that the Veteran has low back pain and the lay statements he has submitted as to his having difficulty working because of pain issues are credible. However, as determined above, the Veteran's statements as to a second in-service low back injury and continuity of symptoms following the 1987 injury, including, but not limited to, the period while in service, when he complained of multiple other medical symptoms, are not credible. In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a lumbar spine disability, to include degenerative joint disease. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

V. Cervical Spine (Neck) Disability 

In a Statement in Support of the Claim dated July 23, 2004 the Veteran stated that during the incident mentioned above, the blade broke, and he was struck in the shoulder and neck area. The Veteran also stated that after his in-service injury, he always had back problems.

The next references to back pain are in a Medical Treatment Record received August 2, 2004, wherein it is noted that the Veteran has a history of back injuries, and mentions chronic pain; and during visits to the Stuart, Florida Community Based Outpatient Clinic (CBOC). The Veteran stated that he had constant back and neck pain in a Statement in Support of Claim from May 2007. In Medical Treatment Records from June 2006, received May 2007, x-ray reports showed the Veteran had a normal cervical spine examination.

On June 18, 2007 the Veteran called the Louisville VAMC to report ongoing neck and shoulder pain since a motor vehicle accident six or seven years prior to the call. One month later, on July 18, 2007, the Veteran visited the Newburg CBOC and stated his symptoms had been going on for six or seven years since military service. However, the records show the Veteran concluded service in 1992.

In a statement received August 6, 2012, the Veteran stated he had a limitation of motion of his back. Buddy statements from October 2012 indicate that these witnesses saw the Veteran having difficulty moving.

In January 2016, the Veteran received a VA examination. During the examination, the Veteran reported that he had difficulty in range of motion of his neck. X-rays taken of the cervical spine showed there was an apparent anterior osteophyte of C4-5. The examiner noted an x-ray report from June 2006, which showed a normal cervical spine. The examiner noted that a review of the Veteran's STRs show that in 1988 he developed an acute and transitory scalp contusion after a helicopter blade struck the top of his head, and at the time his neck examination was normal. The examiner stated he had a scalp bruise and was given head injury instructions. The examiner noted that two years later, his reenlistment physical lists a normal neck examination, followed two years later by a separation examination in which the neck examination was also normal. The examiner stated that the next mention of a neck problem is many years later, and his neck x-rays in 2006 were normal. The examiner stated that, in the interim, the Veteran apparently was able to do truck driving work involving climbing ladders, cleaning out his truck, and mild amounts of lifting.

According to the examiner, the Veteran's neck examination findings were consistent with his current cervical spine x-rays showing degenerative arthritis. The examiner opined that although the Veteran claims that his current neck condition had its onset in the service, there was a lack of evidence that he developed a chronic neck disability while in service, or that there was continuity of symptoms afterwards. The examiner also opined that it is much more likely the etiology of his neck condition is a combination of his years of truck driving, and aging with wear and tear over time.

As mentioned above, the Veteran received a private medical examination in April 2017. The doctor stated that he reviewed the Veteran's entire file. The examination was in the form of questions during a phone interview with the Veteran. The doctor opined that it is at least as likely as not that the Veteran's neck disability was caused by service. The doctor attributed the disability to the helicopter blade injury, as reported by the Veteran. The doctor reported ongoing symptomatology and difficulty with function limiting the Veteran's overall activity.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a cervical spine disability, to include degenerative joint disease. The reasons follow.

There is evidence of current disability, as the Veteran has been diagnosed with degenerative joint disease of the cervical spine. Thus, that element is met. Additionally, the service treatment records show that the Veteran sustained an injury to the top of his head in April 1988. He denied neck pain at that time, although it was specifically documented that the Veteran's neck was diffusely stiff and that he had full range of motion of the neck. Thus, there is some evidence of in-service symptoms of stiffness. The Board finds as fact that the Veteran's cervical spine was not hit by the blade, as the service treatment record was clear that it hit the top of the Veteran's head. Where the preponderance of the evidence is against the Veteran's claim is the nexus between the post-service degenerative joint disease of the cervical spine and the in-service stiffness.

For example, the Board finds that the April 1988 stiffness finding is the symptom the Veteran experienced during service, which appears to have been transitory, as he did not complain of neck pain again, and clinical evaluations of the Veteran's spine and "head, face, neck, and scalp" in January 1990 and April 1992 were normal. He was seen in July 1991 for right-sided chest pain, and the examiner specifically noted that the Veteran had no neck pain. Thus, this is a matter of documentation that the Veteran was not, in fact, experiencing neck pain at that time. The Veteran denied arthritis or painful joints in an April 1992 Dental Health Questionnaire. He denied the questions on the Report of Medical History that he completed at service discharge in April 1992 that involve the musculoskeletal system. The Veteran responded yes to three symptoms, which means that he took the time to read through the symptoms and check yes to those that applied to his medical history. When hospitalized in November 2003, which is more than 10 years following service discharge, the Veteran reported a past medical history of left shoulder pain. The Board finds as fact that had the Veteran been experiencing chronic neck pain, he would have reported such fact at that time. X-rays taken of the cervical spine in 2006 were normal, which means that degenerative joint disease did not manifest within one year of service discharge, since it was not demonstrated 14 years after service discharge. Thus, service connection based on a chronic disease is not warranted.

There are two medical opinions of record that address the etiology of the Veteran's cervical spine disability-a January 2016 VA opinion from a VA physician and an April 2017 opinion from a private physician. The private physician relies on the Veteran's statements as to sustaining a severe neck injury that required him to be airlifted for further treatment, which statements the Board finds are not credible for the reasons laid out above in detail. Thus, the April 2017 medical opinion has no probative value, as it is based on an inaccurate factual history. 

The Board finds that the January 2016 medical opinion is highly probative, as the examiner reviewed the Veteran's service treatment records and the post service records and concluded that the 1988 injury involved a scalp contusion, which was acute and transitory, as the 1990 and 1992 Reports of Medical Examination were negative for neck problems. She concluded that the evidence did not support that the Veteran developed a chronic neck disability while in service or that there was continuity of symptoms following service discharge and that the more likely etiology was a combination of the Veteran's documented history of years of truck driving, and aging with wear and tear over time. This opinion is based on the history of a one-time injury in service with normal spine and examinations in 1990 and 1992 and x-rays in 2006 being normal. Thus, the Board finds that this opinion is highly probative.

The Board is aware that there are weaknesses in this January 2016 medical opinion, but it does not find that such weaknesses make the medical opinion inadequate. First, the examiner stated that she had not reviewed the Veteran's VBMS file and, instead, reviewed the service treatment records and the VA treatment records. The Board does not find that this lessens the probative value of this medical opinion, as the examiner's opinion is based on the history that the Board finds is accurate and credible. Additionally, the examiner wrote that the Veteran first complained of neck pain in 2006, which is not accurate. Based on the Board's review of the evidence, the Veteran's first documented post-service neck complaint was in 2004-a two-year difference. The Board does not find that such difference diminishes the probative value of the opinion. The examiner was accurate in pointing out that 2006 x-rays of the Veteran's cervical spine were normal. Finally, when stating that the Veteran's first complaints of neck pain occurred in 2006, the examiner inaccurately concluded that it was 18 years after service discharge (it was 14 years after service discharge). While her addition was wrong, the four-year difference (18 years versus 14 years) does not lessen the probative value, as the difference in years is not a matter one to two years following service discharge. Here, the period of time is still 14 years after service discharge, which time period does not lend credence to a finding of a service-related disability. 

The Board does not doubt that the Veteran has current neck/cervical spine pain and the lay statements he has submitted as to his having difficulty working are credible. However, as determined above, the Veteran's statements as to a more severe injury than is documented in April 1988 are not credible. In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a cervical spine disability, to include degenerative joint disease. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

VI. Sleep Apnea

The STRs are absent for any complaint, diagnosis, or treatment for sleep apnea. In an STR dated April 4, 1992, the Veteran marked "No" when asked if he had frequent trouble sleeping.

In a December 2009 VA examination report, it shows that the Veteran reported snoring. The Veteran was diagnosed with moderate obstructive sleep apnea in May 2010. The diagnosis was confirmed in 2010 at a private medical facility.

In January 2016, the Veteran was afforded a VA examination. The examiner noted that the Veteran does not take any medication for sleep apnea, nor does he require the use of a breathing assistance device, or continuous positive airway pressure (CPAP) machine. The Veteran reported feeling sluggish during the day and had a poor memory. The examiner noted the Veteran's denial of frequent trouble sleeping at service discharge and that sleep apnea was not diagnosed until 2010, which she wrote is 18 years after service discharge. She opined that without adequate documentation of sleep problems while in service and no mention of a chronic disabling condition after the Veteran got out of service, there was no competent evidence to establish a nexus between the Veteran's current sleep apnea, and any non-reported sleep complaints the Veteran had while in service. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for sleep apnea. The January 2016 medical opinion is the only one of record and provides a negative nexus opinion between the diagnosis of sleep apnea and service. The private opinions the Veteran, through his representative, submitted does not provide a nexus for the diagnosis of sleep apnea. Thus, there is no competent evidence of a nexus between the post-service diagnosis of sleep apnea and service. The Veteran's statements do not establish a relationship either, as he has not stated why he believes service connection for sleep apnea should be awarded, to include alleging an onset in service and having symptoms of sleep apnea in the years following service discharge.

Accordingly, for the above reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea.  There is no reasonable doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim to reopen the previously denied claim for service connection for a shoulder disability is granted. The claim is granted to this extent only.

Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease, is denied.

Entitlement to service connection for a cervical spine disability, to include degenerative joint disease, is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Board has reopened the claim for service connection for a left shoulder disability. The agency of original jurisdiction has not decided this claim on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Consider the reopened claim of entitlement to service connection for a left shoulder disability. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


